Citation Nr: 0109029	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-04 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder due 
to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The veteran had active service from January 1968 until 
September 1969, and March 1972 until March 1974.  This matter 
came before the Board of Veterans' Appeals (Board) on appeal 
from a rating decision of the Montgomery, Alabama, Regional 
Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  A March 1994 rating decision denied service connection 
for a skin disorder due to Agent Orange exposure.

2.  The additional documentation received concerning service 
connection for a skin disorder due to Agent Orange exposure 
since the RO's March 1994 decision, when viewed in context 
with all the evidence, is relevant and probative and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

The additional evidence received since the RO's March 1994 
denial of entitlement to service connection for a skin 
disorder due to Agent Orange exposure constitutes new and 
material evidence sufficient to reopen the veteran's claim 
for service connection for a skin disorder due to Agent 
Orange exposure including chloracne.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a March 1994 decision, the RO denied service connection 
for a skin disorder due to exposure to Agent Orange.  As 
such, the veteran's claim may only be reopened and considered 
on the merits if new and material evidence has been 
submitted.  See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 
3.156(a).  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

In its March 1994 decision, the RO noted that there was no 
evidence, medical or otherwise, of a then-current skin 
disorder.  The issue of whether evidence is "new and 
material" is analyzed under 38 C.F.R. § 3.156(a), and 
requires a three-step test.  The first step requires 
determining whether the newly presented evidence "bears 
directly and substantially upon the specific matter under 
consideration," i.e., whether it is probative of the issue at 
hand.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  Evidence 
is probative when it "tend[s] to prove, or actually prove[Es] 
an issue."  Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
citing Black's Law Dictionary 1203 (6th ed. 1990).  Secondly, 
the evidence must be shown to be actually "new," that is, not 
of record when the last final decision denying the claim was 
made.  See Evans, 9 Vet. App. at 283; Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The final question is whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  Hodge v. 
West, 155 F.3d 1356, 1359 (Fed. Cir., 1998), citing 38 C.F.R. 
§ 3.156(a).  This need not mean that the evidence warrants a 
revision of the prior determination, but is intended to 
ensure the Board has all potentially relevant evidence before 
it.  See Hodge, 155 F.3d at 1363, citing "Adjudication; 
Pensions, Compensation, Dependency: New and Material 
Evidence; Standard Definition," 55 Fed. Reg. 19089 (1990).  
New evidence will be presumed credible at this point solely 
for the purpose of determining whether a claim should be 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.

Records submitted after the March 1994 rating decision 
include written statements of the veteran and VA clinical 
records.  In applying the above analysis to the evidence 
submitted since the last final decision, the Board finds that 
the VA clinical records are new and material and require 
reopening of the veteran's claim.  In particular, the 
November 1999 VA dermatology clinical notation showing a 
current diagnosis of the skin disorder chloracne.  The Board 
finds that this clinical finding of a current skin disorder, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Therefore, it is 
concluded that the veteran's claim has been effectively 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Hodge, 155 
F.3d at 1359, 1363.  


ORDER

To the extent that evidence submitted since the March 1994 RO 
decision constitutes new and material evidence sufficient to 
reopen the veteran's claim for service connection for a skin 
disorder due to Agent Orange exposure, the appeal is granted.


REMAND

The Board has found that new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for a skin disorder due to Agent Orange exposure.  
In light of the decision cited above, the issue concerning 
service connection for a skin disorder due to Agent Orange 
exposure should be reviewed on a de novo basis.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Under the terms of the Act and Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the RO should 
apply the provisions of the Act to this current claim.

Accordingly, this case is REMANDED for the following action: 

1.  The RO should consider the veteran's 
reopened claim for service connection for 
a skin disorder due to Agent Orange 
exposure on a de novo basis.  

2.  The RO should take any action 
necessary to comply with Public Law No. 
106-475, the Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 
2096).  

3.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 



